Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
In accordance to the Application Data Sheet (ADS) filed July 29, 2019 for application 16/525335, the application 16/525335 claims benefit to 16/967470. 16/967470 further claims benefit to 15/967470. However, after reviewing applicant’s specification of application 16/525335, it appears application 16/967470 is a typographical error of application 16/165926, i.e. the instant application. In order to claim proper priority, applicant is advised to filed a corrected ADS in accordance to 37 CFR 1.76(c).
Double Patenting
Claims 1 – 10 of this application is patentably indistinct from claims 1 – 10 of Application No. 16/525335. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Objections
Claims 1 and 6 are object to because of the following informalities:  in the preamble, the phrase “on online hotel room exchange” should read as “an online hotel room exchange.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1, 2, 6, and 7, parentheses are not allowed as it makes it unclear as to whether the contents within the parentheses are part of the claim.  Additionally, the Examiner asserts that the use of quotations is improper as it does not make it clear what is or what is not being positively claimed in the invention and, therefore, removal of quotations is required.
Claims 1 and 6 recites the limitation "the identity" in line 2 of the last limitation.  There is insufficient antecedent basis for this limitation in the claims.
In regards to claims 2 and 7, the applicant recites “a booking customer” in the second limitation and the last limitation and not “the booking customer.”  As a result, the Examiner asserts that the claims are indefinite as it is unclear whether the claims are introducing new booking customers are referring to previously recited booking customers.  This differentiation needs to be established as the limitations are dependent from previously recited limitations and if new customers are being introduced, it becomes unclear as to how these new booking customers and previously recited booking customers interact with one another and the system, as well as how the claimed invention is intended to be performed as the introduction of new booking customers results in limitations not being completed or, to put it another way, how subsequent limitations are intended to be performed as they are reliant on subject matter recited in previous limitations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is comprised of a system, i.e. apparatus, with no structural components and is comprised of software (data) structures/modules not claimed as embodied in computer-readable media and, therefore, is descriptive material per se and is not statutory because they are not capable of causing function change in a computer.  See In re Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760.  The Examiner asserts that “server” is not equivalent to structural elements as a “server” can simply be comprised of software only and, therefore, the limitations set forth in the claims are directed to software and software, per se, is not statutory.  Additionally, claims 1 and 6 recite “exchange module comprising a set of computer readable instructions,” which results in defining “module” to be instructions, i.e. software, and not structure or a placeholder for structure (thereby not invoking 35 USC 112(f)).  The Examiner asserts that the applicant is claiming the system, i.e. apparatus, by what it does and not by the structure to perform the claimed invention.  
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite 
provide an online hotel room exchange between customers that have booked hotel rooms ("offering customers") and customers seeking hotel rooms ("booking customers") (Claims 6 “travel businesses seeking hotel rooms ("travel businesses")”) in which the offering customers and the booking customers (Claims 6 “travel businesses") can dynamically negotiate a resale price for booked hotel rooms;
wherein the online hotel room exchange provides the booking customer (Claims 6 “travel businesses") with the identity and location of hotel rooms prior to the booking customer (Claims 6 “travel businesses") initiating a resale price negotiation process for a booked hotel room.
The invention is directed towards the abstract idea of commerce, specifically, purchasing and reselling of products, in this case, hotel rooms, in addition to auctions and negotiations, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps directed towards commercial interactions including agreements in the form of contracts, marketing or sales activities or behaviors, or business relations.
The limitations of 
provide an online hotel room exchange between customers that have booked hotel rooms ("offering customers") and customers seeking hotel rooms ("booking customers") (Claims 6 “travel businesses seeking hotel rooms ("travel businesses")”) in which the offering customers and the booking customers (Claims 6 “travel businesses") can dynamically negotiate a resale price for booked hotel rooms;
wherein the online hotel room exchange provides the booking customer (Claims 6 “travel businesses") with the identity and location of hotel rooms prior to the booking customer (Claims 6 “travel businesses") initiating a resale price negotiation process for a booked hotel room, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic server and exchange module that is comprised of a set of computer readable instructions executable by the server.  That is, other than reciting a generic server and exchange module that is comprised of a set of computer readable instructions executable by the server nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic server and exchange module that is comprised of a set of computer readable instructions executable by the server in the context of this claim encompasses two users communicating with one another in order to enter a negotiation for the selling and purchasing of a product and arrive at an agreement so that ownership of the product can be passed from the seller to the buyer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic server and exchange module that is comprised of a set of computer readable instructions executable by the server to communicate and display information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. presenting product information and receiving offers for said products so that a buyer can see a listed product and a seller can see an offer being provided by a buyer and communicating with one another in order to reach an agreement. The generic server and exchange module that is comprised of a set of computer readable instructions executable by the server in the steps are recited at a high-level of generality (i.e., as a generic server and exchange module that is comprised of a set of computer readable instructions executable by the server can perform the insignificant extra solution steps of communicating and displaying information (See MPEP 2106.05(g) while also reciting that the a generic server and exchange module that is comprised of a set of computer readable instructions executable by the server are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic server and exchange module that is comprised of a set of computer readable instructions executable by the server. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic server and exchange module that is comprised of a set of computer readable instructions executable by the server to perform the steps of 
provide an online hotel room exchange between customers that have booked hotel rooms ("offering customers") and customers seeking hotel rooms ("booking customers") (Claims 6 “travel businesses seeking hotel rooms ("travel businesses")”) in which the offering customers and the booking customers (Claims 6 “travel businesses") can dynamically negotiate a resale price for booked hotel rooms;
wherein the online hotel room exchange provides the booking customer (Claims 6 “travel businesses") with the identity and location of hotel rooms prior to the booking customer (Claims 6 “travel businesses") initiating a resale price negotiation process for a booked hotel room,
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards subject matter that is similar to its respective independent claim and simply introduces additional generic technology, i.e. website, webpages, some type of interface, to allow for the insignificant steps of communicating and displaying information to take place, as well as describing the commerce process of a first user offering a product for sale, allowing for a second user to identify the product, and describing the interaction between the first and second user that arrives at an agreement for the selling and purchasing of the product.
Claim 3 is directed towards describing information.
Claim 4 is directed towards describing information.
Claim 5 is directed towards describing the interaction between the first and second user that arrives at an agreement for the selling and purchasing of the product.
The remaining claims recite subject matter that has already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for selling and purchasing a product in a negotiation environment.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jacob (US PGPub 2015/0371156 A1).
In regards to claim 1, Jacob discloses a system for providing on online hotel room exchange, comprising: 
a server (¶ 6 wherein a server is disclosed for allowing the exchange of hotel rooms, as will be discussed in more detail below); and 
an exchange module comprising a set of computer readable instructions executable by the server to provide an online hotel room exchange between customers that have booked hotel rooms ("offering customers") and customers seeking hotel rooms ("booking customers") in which the offering customers and the booking customers can dynamically negotiate a resale price for booked hotel rooms (¶ 34, 37, 38, 43, 44, 48, 51 wherein an exchange system is disclosed for allowing first customers to sell or offer their reserved hotel rooms to second customers who are seeking to purchase/reserve hotel rooms by allowing second customers to submit bids to the first customers who can then choose to accept received bids, thereby transferring the reserved booked room from the first customer to the second customer); 
wherein the online hotel room exchange provides the booking customer with the identity and location of hotel rooms prior to the booking customer initiating a resale price negotiation process for a booked hotel room (¶ 32, 55 wherein the second customer can search the exchange system for specific hotels at specific locations in order to have the system search for and present hotels meeting this search criteria to then allow the second customer to submit a bid).  
In regards to claim 2, Jacob discloses the system of claim 1, wherein the exchange module comprises a set of computer readable instructions executable by the server to:
provide a website comprising one or more webpages accessible by the booking customer ("booking customer webpage") that provides the following information: (a) a listing of hotel room bookings for resale; and (b) a resale price for a hotel room booking ("resale price") for each of the listed hotel room bookings, wherein the resale price for each of the listed hotel room bookings is provided to the exchange module by offering customers (Fig. 3; ¶ 36, 42, 61, 65, 66, 67 wherein a computer network is disclosed for allowing entities, i.e. reservation exchange system, first buyers, and second buyers, to search for, purchase or bid, resell, and purchase/reserve hotel rooms via the first and second buyers computing devices that display the necessary information to perform the claimed invention, as discussed above, through a GUI);  
In regards to:
provide an interface on the booking customer webpage through which a booking customer can: (a) accept a resale price being offered by an offering customer; or (b) offer a different resale price ("counteroffer") for the hotel room booking; 
provide one or more webpages accessible by offering customers ("offering customer webpage") through which offering customers can set a hotel room booking resale price and through which offering customers can receive and respond to counteroffers from booking customers; and 
provide an interface on the booking customer webpage through which a booking customer can purchase a hotel room booking if the booking customer and the offering customer agree on a resale price
(¶ 34, 37, 38, 42, 43, 44, 48, 51 wherein an exchange system is disclosed for allowing first customers to sell or offer their reserved hotel rooms to second customers who are seeking to purchase/reserve hotel rooms by allowing second customers to accept the room offer or submit bids to the first customers who can then choose to accept received bids, thereby transferring the reserved booked room from the first customer to the second customer).  
In regards to claim 3, Jacob discloses the system of claim 2, wherein the booking customer webpage provides booking customers with historical room rate information for each listed hotel room booking (¶ 61 wherein “…a user can review information related to one or more past transactions.”).  
In regards to claim 4, Jacob discloses the system of claim 2, wherein the offering customer webpage provides offering customers with information regarding the hotel room booking resale prices being offered by competing offering customers (¶ 61 “…the reservations system and method can enable the display of information related to individual transactions of other users and/or a representation of a compilation of past or current translations (e.g., a trending view of transactions.)”; ¶ 19, 34, 45, 46, 47, 53, 57, 70 wherein supply and demand/demand and supply information is available and utilized as this can affect the market of products/services, e.g., hotel rooms.  In other words, comparing market information can determine the rates that the rooms are being offered at.).  
In regards to claim 5, Jacob discloses the system of claim 2, wherein a pending booking customer counteroffer for a hotel room booking is deemed accepted if the offering customer sets a new hotel room booking resale price for the hotel room booking that is equal to or lower than the pending booking customer counteroffer (¶ 43 “Some embodiments of the invention include a reservations system and method 200 that can enable users (including retail consumers, merchants and service providers, and reselling agents) to bid on a reservation at a price below the price offered by any other points of sale. … ln some embodiments, if the buyer does not accept the price set by the seller, the buyer can make an offer.  …if the offer is accepted by any of the inventory holders, the reservations system and method 200 can enable the transaction to take place.”).  
In regards to claim 6, Jacob discloses a system for providing on online hotel room exchange, comprising: 
a server (¶ wherein a server is disclosed for allowing the exchange of hotel rooms, as will be discussed in more detail below); and 
an exchange module comprising a set of computer readable instructions executable by the server to provide an online hotel room exchange between customers that have booked hotel rooms ("offering customers") and travel businesses seeking hotel rooms ("travel businesses") in which the offering customers and the travel businesses can dynamically negotiate a resale price for booked hotel rooms (¶ 34, 37, 38, 43, 44, 48, 51 wherein an exchange system is disclosed for allowing first customers to sell or offer their reserved hotel rooms to second customers who are seeking to purchase/reserve hotel rooms by allowing second customers to submit bids to the first customers who can then choose to accept received bids, thereby transferring the reserved booked room from the first customer to the second customer); 
wherein the online hotel room exchange provides the travel businesses with the identity and location of hotel rooms prior to the travel businesses initiating a resale price negotiation process for a booked hotel room (¶ 32, 55 wherein the second customer can search the exchange system for specific hotels at specific locations in order to have the system search for and present hotels meeting this search criteria to then allow the second customer to submit a bid).  
Finally, in regards to, “travel businesses seeking hotel rooms ("travel businesses"),” the Examiner refers to MPEP ¶ 2111.05 as “travel businesses seeking hotel rooms ("travel businesses")” is directed towards non-functional descriptive subject matter that is simply being utilized as a label or title to describe a customer.  The Examiner asserts that the claimed invention fails to provide any recitation to differentiate “travel businesses seeking hotel rooms ("travel businesses")” from “customer,” especially since “travel businesses seeking hotel rooms ("travel businesses")” is serving as a customer by the claimed invention.  The Examiner asserts that the name identifying the user/entity as a “travel businesses seeking hotel rooms ("travel businesses")” is a label for the user/entity and adds little, if anything, to the claimed invention and, thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the name given to the customer, in this case, since “travel businesses seeking hotel rooms ("travel businesses")”) which does not explicitly alter or impact the steps or functions of the claimed invention does not patentably distinguish the claimed invention from the prior art in terms of patentability.
In regards to claim 7, Jacob discloses the system of claim 6, wherein the exchange module comprises a set of computer readable instructions executable by the server to: 
provide a website comprising one or more webpages accessible by the travel businesses ("travel business webpage") that provides the following information: (a) a listing of hotel room bookings for resale; and (b) a resale price for a hotel room booking ("resale price") for each of the listed hotel room bookings, wherein the resale price for each of the listed hotel room bookings is provided to the exchange module by offering customers (Fig. 3; ¶ 36, 42, 61, 65, 66, 67 wherein a computer network is disclosed for allowing entities, i.e. reservation exchange system, first buyers, and second buyers, to search for, purchase or bid, resell, and purchase/reserve hotel rooms via the first and second buyers computing devices that display the necessary information to perform the claimed invention, as discussed above, through a GUI);  
In regards to:
provide an interface on the travel business webpage through which a travel business can: (a) accept a resale price being offered by an offering customer; or (b) offer a different resale price ("counteroffer") for the hotel room booking; 
provide one or more webpages accessible by offering customers ("offering customer webpage") through which offering customers can set a hotel room booking resale price and through which offering customers can receive and respond to counteroffers from travel businesses; and 
provide an interface on the travel business webpage through which a travel business can purchase a hotel room booking if the travel business and the offering customer agree on a resale price
(¶ 34, 37, 38, 42, 43, 44, 48, 51 wherein an exchange system is disclosed for allowing first customers to sell or offer their reserved hotel rooms to second customers who are seeking to purchase/reserve hotel rooms by allowing second customers to accept the room offer or submit bids to the first customers who can then choose to accept received bids, thereby transferring the reserved booked room from the first customer to the second customer).  
In regards to claim 8, Jacob discloses the system of claim 7, wherein the travel business webpage provides travel businesses with historical room rate information for each listed hotel room booking (¶ 61 wherein “…a user can review information related to one or more past transactions.”).  
In regards to claim 9, Jacob discloses the system of claim 7, wherein the offering customer webpage provides offering customers with information regarding the hotel room booking resale prices being offered by competing offering customers (¶ 61 “…the reservations system and method can enable the display of information related to individual transactions of other users and/or a representation of a compilation of past or current translations (e.g., a trending view of transactions.)”; ¶ 19, 34, 45, 46, 47, 53, 57, 70 wherein supply and demand/demand and supply information is available and utilized as this can affect the market of products/services, e.g., hotel rooms.  In other words, comparing market information can determine the rates that the rooms are being offered at.).  
In regards to claim 10, Jacob discloses the system of claim 7, wherein a pending travel business counteroffer for a hotel room booking is deemed accepted if the offering customer sets a new hotel room booking resale price for the hotel room booking that is equal to or lower than the pending travel business counteroffer (¶ 43 “Some embodiments of the invention include a reservations system and method 200 that can enable users (including retail consumers, merchants and service providers, and reselling agents) to bid on a reservation at a price below the price offered by any other points of sale. … ln some embodiments, if the buyer does not accept the price set by the seller, the buyer can make an offer.  …if the offer is accepted by any of the inventory holders, the reservations system and method 200 can enable the transaction to take place.”).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Goel (WO 2008/020307 A2); Denker et al. (US Patent 7,849,133 B2); Ersergin (US PGPub 2017/0103349 A1); Seidman et al. (US PGPub 2016/0335563 A1); Pappas et al. (US PGPub 2011/0301986 A1); Torrenegra (US PGPub 2009/0287596 A1); Van Luchene et al. (US PGPub 2006/0206412 A1); Matieson (Hotel rooms under the hammer Hoteliers don't like empty rooms, which is why hotel businesses are using online auctions to bring in extra bookings) – which are directed towards the auctioning of hotel rooms and the like
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/27/2022